UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2298


CARL WOMACK,

                    Plaintiff - Appellant,

             v.

MERRIMON OXLEY, Guardian of the Estate/Lawyer,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:18-cv-00266-MR-DLH)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Carl Womack, Appellant Pro Se. Ann-Patton Hornthal, ROBERTS & STEVENS, PA,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carl Womack filed in the district court a civil action alleging claims under

42 U.S.C. § 1983 (2012) and 18 U.S.C. § 242 (2012). The district court sua sponte

dismissed Womack’s complaint, which was filed in forma pauperis, for failure to state a

claim. See 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

See Womack v. Oxley, No. 1:18-cv-00266-MR-DLH (W.D.N.C. Sept. 28, 2018). We

modify the district court’s judgment, though, to reflect that the dismissal be without

prejudice because Womack was not given an opportunity to respond or amend his

complaint before the court’s sua sponte dismissal. See Thomas v. Salvation Army S.

Terr., 841 F.3d 632, 642 (4th Cir. 2016). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                              AFFIRMED AS MODIFIED




                                            2